Bigelow, J.
The questions, to which the defendant objected *41at the trial, were not put to the witness for the purpose of proving the date of the complaint or of the trial before the magistrate. These were already before the jury, by the introduction of the copy of the complaint and judgment. The object of the inquiries was to enable the witness to fix a date in his own mind by calling his attention to an event of which he was cognizant. For this purpose the evidence was clearly competent.
It does not appear that any evidence of a sale, subsequent to the period of time covered by the allegation in the indictment, was submitted to the jury. If such was the effect of the answers of the witness, which in certain aspects of the case were competent, the attention of the court should have been drawn to it at the trial, and proper instructions asked for by the defendant. In the absence of any statement to the contrary in the bill of exceptions, it must be assumed that the evidence was used only for legitimate purposes, and that proper instructions in regard to it were given to the jury. Exceptions overruled.